Citation Nr: 1339953	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-32 210	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1976 to May 2006; the Veteran expired on September [redacted], 2008.  The appellant in this case appears to the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  The appellant timely appealed that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an opinion dated in June 2013, Dr. T.N., PA-C, who treated the Veteran prior to his death opined that service connected medical problems contributed to the Veteran's depression and death by suicide.  The physician's assistant did not provide reasons for this opinion.  There is medical literature; however, suggesting a link between obstructive sleep apnea as well as coronary artery disease and depression.  The Veteran was service connected for both of these conditions, among others.  This evidence triggers VA's duty to obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask a VA psychiatrist or psychologist to review the claims file in order to render an opinion as to the following:

(a)  Was the Veteran's death by suicide, at least as likely as not, the result of a psychiatric disability?

(b)  If so, is it at least as likely as not that the psychiatric disability had its onset in service, or is a result of a disease or injury in service?  The examiner should note the appellant's report of symptoms she observed while the Veteran was in service.  See statement received April 24, 2012.

(c)  If not directly incurred in service, was the psychiatric disability, as likely as not, a result of a service connected disease or disability?  The examiner should note that the Veteran was service connected for obstructive sleep apnea and coronary artery disease and there is medical literature linking these diseases to depression.  The examiner should discuss the physician's assistant's June 2013 opinion.

(d)  If not the direct result of a service connected disease or disability, was the psychiatric disability, as likely as not, aggravated by a service connected disease or disability?  

(e)  If aggravated, is there medical evidence created prior to the aggravation that shows a baseline of the psychiatric disability prior to aggravation?


(f)  If the psychiatric disability leading to suicide was not incurred in service and is not related to the service connected disabilities, did the service connected diseases and disabilities contribute to his death.

The examiner should provide reasons for these opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide reasons why this is so.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


